Citation Nr: 9917921	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  97-29 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection low 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
September 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1997 rating decision by the Wichita, 
Kansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran filed his Notice of Disagreement 
with that decision in July 1997, and a Statement of the Case 
was issued that same month.  A Substantive Appeal was 
received in September 1997.  The veteran testified at a 
personal hearing at the RO in November 1997.


FINDINGS OF FACT

1.  By decision dated in January 1997, the Board denied 
entitlement to service connection for low back disability.

2.  Evidence associated with the claims file subsequent to 
the Board's January 1997 decision includes evidence which was 
not of record in January 1997 and which is so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim of entitlement to service 
connection for low back disability.

3.  The claims file includes a medical diagnosis of current 
low back disability, competent evidence of inservice low back 
symptoms, and medical evidence of a nexus between the current 
low back disability and service as well as medical evidence 
of a nexus between current low back disability and a service-
connected disability.



CONCLUSIONS OF LAW

1.  Evidence received since the January 1997 Board decision 
is new and material, and the veteran's claim of entitlement 
to service connection for low back disability has been 
reopened.  38 U.S.C.A. § 5108 (West 1991).

2.  The veteran's claim of entitlement to service connection 
for low back disability is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim of entitlement to service connection for 
a low back disorder previously was considered and denied in 
an October 1995 rating decision.  The veteran appealed that 
decision to the Board, and in a January 1997 decision the 
Board affirmed the denial on the basis that there was no 
medical evidence of a nexus between any currently diagnosed 
disorder and an inservice injury or disease.  The January 
1997 Board decision is final.  38 U.S.C.A. §§ 7103, 7104.

Nevertheless, applicable law provides that a claim which is 
the subject of a prior final denial may be reopened upon 
presentation of new and material evidence.  38 U.S.C.A. 
§ 5108.  When a veteran seeks to reopen a final decision 
based on new and material evidence, a three-step analysis 
must be applied.  Hodge v. West, 155 F.3d 1356 (Fed Cir. 
1998); Winters v. West, 12 Vet. App. 203 (1999); Elkins v. 
West, 12 Vet. App. 209 (1999).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Secondly, if new and material 
evidence has been presented, then immediately upon reopening 
the veteran's claim, the VA must determine whether the claim 
is well-grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 
8 Vet. App. 69, 75-76 (1995).  Third, if the claim is found 
to be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 
38 C.F.R. § 5107(a) has been met.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the case.  38 C.F.R. § 3.156(a); see 
also Hodge, 155 at 1363. 

In order to reopen a claim, there must be new and material 
evidence presented or secured "since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits."  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  Accordingly, in the 
present case the Board must determine whether new and 
material evidence has been received since the January 1997 
Board denial.

A review of the January 1997 Board decision reveals that that 
basis for the denial was a finding that the record did not 
include any medical evidence suggesting a link between 
current low back disability and the veteran's period of 
military service.  

Evidence associated with the claims file since the January 
1997 Board decision includes various private and VA medical 
reports as well as testimony offered by the veteran at a 
November 1997 personal hearing.  The vast majority of the 
newly received medical records simply document continuing low 
back problems.  However, the existence of a low back disorder 
was known to the Board in January 1997.  Accordingly, such 
records add nothing significant to the record. 

However, the newly received items of evidence also include 
the reports of VA examinations in February, March and August 
1997.  At the February examination, the examiner referenced a 
back injury in service.  After physical examination and 
review of x-rays, the examiner diagnosed the veteran with 
severe muscle atrophy, pain, and paresthesia in the left 
lower extremity and lower back pain, secondary to L5 
radiculopathy and neuropathy with severe degenerative joint 
disease, secondary to injury while in the service.  In March 
1997, the same examiner diagnosed severe muscle atrophy of 
the left lower extremity and low back pain from L5 
radiculopathy, with severe degenerative joint disease, 
secondary to injury in the service.  The August 1997 examiner 
diagnosed the veteran with wasting left leg (calf and thigh) 
secondary to back and knee pain syndrome.  The newly received 
evidence also includes a private medical opinion (a September 
1998 report from Amanda Palaganas, M.D.) which appears to 
suggest a nexus between the veteran's low back pain and his 
service-connected left knee disability.  The Board notes here 
that the veteran has during the course of this appeal also 
advanced contentions regarding secondary service connection 
pursuant to 38 C.F.R. § 3.310.

These items of evidence suggesting a link between current low 
back disability and service and/or a service-connected 
disability are clearly so significant that they must be 
considered to decide fairly the merits of the claim.  The 
veteran's claim has therefore been reopened.  

Further, since the Board denied the claim in its January 1997 
decision based on a finding that it was not well-grounded for 
lack of medical evidence of a nexus to service, the newly 
received medical evidence suggesting such a nexus to service 
(and/or to a service-connected disability) also renders the 
claim well-grounded. 


ORDER

The veteran's claim of entitlement to service connection for 
low back disability has been reopened and is well-grounded.  
The appeal is granted to that extent, subject to the 
directions set forth in the following remand portion of this 
decision. 



REMAND

As the veteran's claim is now well-grounded, the statutory 
duty to assist the veteran arises.  38 U.S.C.A. § 5107(a).  
Further, the review of the merits of the claim which must now 
be accomplished requires consideration of the reasonable 
doubt provisions of 38 U.S.C.A. § 5107(b).  

The truthfulness of the evidence is presumed when determining 
whether a claim has been reopened and whether it is well-
grounded.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
King v. Brown, 5 Vet.App. 19, 21 (1993).  However, a review 
on the merits (as must now be conducted) calls for a weighing 
of the evidence.  In this regard, the Board notes that 
certain VA examination reports suggest that the veteran's 
claims file was not available for review.  Further, the Board 
notes that the veteran has also advanced a theory of recovery 
based on an assertion that his low back disability may be due 
to his service-connected left knee disability.  The 
underlying question with regard to this theory involves 
complex medical considerations and further development is 
necessary to allow for proper and informed review of the 
veteran's claim. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Any VA medical records (not already 
in the claims file) documenting any 
ongoing treatment for low back symptoms 
should be associated with the claims 
file. 

2.  The RO should contact Amanda 
Palaganas, M.D. and request copies of all 
clinical records pertinent to the 
veteran, including any records associated 
with her September 1998 opinion 
suggesting a link between the veteran's 
left knee pain and back pain. 

3.  After completion of the above, the 
veteran should be scheduled for a 
comprehensive VA examination by an 
appropriate specialist who, if possible, 
has not already examined the veteran.  
The purpose of such special examination 
it to ascertain whether the veteran's low 
back disorder is related to any injury 
suffered during service or to his 
service-connected left knee disability.  
It is imperative that the claims file be 
made available to and be reviewed by the 
examiner in connection with the 
examination.  After reviewing the claims 
file (including service medical records) 
and examining the veteran, the examiner 
should offer opinions regarding the 
relationship, if any, between any current 
low back disorder(s) and the low back 
symptoms noted in the service medical 
records as well as the relationship, if 
any, between any current low back 
disorder(s) and the veteran's service-
connected left knee disability.  A 
detailed rationale for all opinions 
offered is hereby requested. 

4.  After completion of the above, the RO 
should review the veteran's claim on a de 
novo basis and determine whether service 
connection is warranted on either a 
direct incurrence or a secondary basis, 
including by aggravation as addressed by 
the Court in Allen v. Brown, 
7 Vet.App. 439 (1995).  If the benefit 
sought remains denied, then the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The purpose of this remand is to assist the veteran and to 
develop the medical evidence regarding questions of some 
medical complexity.  The Board intimates no opinion as to the 
eventual determination warranted in this case.  The veteran 
and his representative are free to submit additional evidence 
and argument in support of the appeal.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

